

116 S2315 ES: Whistleblower Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 2315IN THE SENATE OF THE UNITED STATESAN ACTTo amend section 4712 of title 41, United States Code, to clarify the inclusion of subcontractors
 and subgrantees for whistleblower protection.1.Short titleThis Act may be cited as the Whistleblower Act of 2019.2.Protection against reprisal for Federal subgrantee employeesSection 4712 of title 41, United States Code, is amended—(1)in subsection (a)(2)(G), by striking or grantee and inserting grantee, or subgrantee;(2)in subsection (b), by striking contractor or grantee and inserting contractor, subcontractor, grantee, or subgrantee;(3)in subsection (c)(1), by striking contractor or grantee each place it appears and inserting contractor, subcontractor, grantee, or subgrantee; and(4)in subsection (d), by striking and grantees and inserting grantees, and subgrantees.Passed the Senate December 9, 2020.Secretary